



Exhibit 10.2


AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
1005 Virginia Drive, Fort Washington, Pennsylvania
THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (“Agreement”) is made and
entered into as of the Effective Date (as herein defined) by and between ARC
KSFTWPA001, LLC (“Seller”), and KULICKE & SOFFA INDUSTRIES, INC. (“Buyer”).
In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.“Broker” shall mean John
Shelly of Cushman & Wakefield and Ken Hedrick of Stan Johnson Company, jointly
acting as Seller’s agent.


(b)“Closing” shall mean the consummation of the transaction contemplated herein,
which shall occur, subject to any applicable extension periods set forth in this
Agreement, on the date that is fifteen (15) business days after the last day of
the Due Diligence Period (as defined herein), unless the Buyer waives the Due
Diligence Period and Buyer and Seller mutually agree to close earlier. The date
of Closing is sometimes hereinafter referred to as the “Closing Date.” Neither
party will need to be present at Closing, it being anticipated that the parties
will deliver all Closing documents and deliverables in escrow to the Escrow
Agent (as defined herein) prior to the date of Closing.


(c)“Due Diligence Period” shall mean the period beginning upon January 6, 2017
and extending until 11:59 PM EST on the date that is thirty (30) days thereafter
or the date on which Seller receives written notice of Buyer’s waiver of the Due
Diligence Period.


(d)“Earnest Money” shall mean TWO HUNDRED FIFTY THOUSAND and NO/100 DOLLARS
($250,000.00). The Earnest Money shall be deposited by Buyer in escrow with
Escrow Agent within three (3) business days after the Effective Date, to be
applied as part payment of the Purchase Price at the time of Closing or
otherwise disbursed in accordance with the terms of this Agreement.
    
(e)“Effective Date” One (1) business day following the date of execution and
delivery of this Agreement by both Seller and Buyer shall be the “Effective
Date” of this Agreement.


(f)“Escrow Agent” shall mean First American Title Insurance Company, whose
address is Two Liberty Place, 50 South 16th Street, Suite 3010, Philadelphia, PA
19102 Attention: Alan M. Gottlieb, Esq., Telephone: 215-606-6325; Telecopy:
215-567-0375; E-mail: agottlieb@firstam.com. The parties agree that the Escrow
Agent shall be responsible for (x) organizing the issuance of the Title
Commitment (as herein defined) and title policy, (y) preparation of the closing
statement, and (z) collection and disbursement of the funds.


(g)“Lease” shall mean that certain Agreement of Lease Agreement, dated as of
June 30, 2005, by and 1005 Virginia Associates, L.P. (“Virginia Associates”),
Seller’s predecessor-in-interest, as landlord, and Buyer, as tenant, as amended
by that certain First Modification


1

--------------------------------------------------------------------------------





of Agreement of Lease, dated September 21st, 2005, by and between Virginia
Associates, as landlord, and Buyer, as tenant, as further amended by that
certain Second Amendment to Lease Agreement, dated as of November 20, 2012, by
and between Alliance HSP Fort Washington Office I, Limited Partnership, Seller’s
predecessor-in-interest, as landlord, and Buyer, as tenant.


(h)“Property” shall mean (i) that certain real property located at 1005 Virginia
Drive, Fort Washington, Pennsylvania, being more particularly described on
Exhibit A attached hereto and incorporated herein (the “Real Property”) together
with the buildings, facilities and other improvements located thereon
(collectively, the “Improvements”); (ii) all right, title and interest of Seller
in and to all air and subsurface rights appurtenant to the Real Property; (iii)
all right, title and interest of Seller in and to the machinery, lighting,
electrical, mechanical, plumbing and heating, ventilation, air conditioning
systems and furniture used in connection with the Real Property and the
Improvements, and all carpeting, draperies, appliances and other fixtures and
equipment attached or appurtenant to the Real Property together with all
personal property located at the Real Property or in the Improvements; (iv) all
right, title and interest of Seller to any unpaid award, if any, for (1) any
taking or condemnation of the Property or any portion thereof, or (2) any damage
to the Property or the Improvements or any portion thereof; (v) all easements,
licenses, rights and appurtenances relating to any of the foregoing; and (vi)
all right, title and interest of Seller in and to all plans, site plans, surveys
and specifications, architectural drawings, building permits and other permits
issued in connection with the construction, operation, use or occupancy of the
Improvements, and any warranties, tradenames, logos (including any federal or
state trademark or tradename registrations), or other identifying name or mark
now used in connection with the Real Property and/or the Improvements.
  
(i)“Purchase Price” shall mean TWELVE MILLION NINE HUNDRED FIFTY THOUSAND and
NO/100 DOLLARS ($12,950,000.00) in cash.


(j)“Buyer’s Notice Address” shall be as follows, except as same may be changed
pursuant to the Notice section herein:


Kulicke & Soffa Industries, Inc.
1005 Virginia Drive
Fort Washington, Pennsylvania 19034
Attn: Shawn Sarbacker
Tel. No.: (215) 784-6136
Email: ssarbacker@kns.com


And to:


Stradley Ronon Stevens and Young, LLP
30 Valley Stream Parkway
Malvern, Pennsylvania 19355
Attn: Christopher M. Spletzer, Sr.
Tel. No.: (610)-651-2269
Email: cspletzer@stradley.com


(k)“Seller’s Notice Address” shall be as follows, except as same may be changed


2

--------------------------------------------------------------------------------





pursuant to the Notice section herein:


ARC KSFTWPA001, LLC
c/o AR Global Investments, LLC
405 Park Avenue, 15th Floor
New York, New York 10022
Attn: Jesse C. Galloway
Tel. No.: (212) 415-6500
E-mail: jgalloway@ar-global.com


With a copy to:


Ryan Reimers
AR Global Investments, LLC
7621 Little Avenue, Suite 200
Charlotte, North Carolina 28226
Tel. No.: 704-626-4403
Email: rreimers@ar-global.com


2.Purchase and Sale of the Property. Subject to the terms of this Agreement,
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the
Property for the Purchase Price.


3.Payment of Purchase Price. The Purchase Price to be paid by Buyer to Seller
shall be paid by wire transfer of immediately available funds in the amount of
the Purchase Price plus or minus prorations, credits and adjustments as provided
in Section 4 and elsewhere in this Agreement to Escrow Agent, at the time of
Closing, or as otherwise agreed to between Buyer and Seller.


4.Proration of Expenses and Payment of Costs and Recording Fees. At Closing
there shall be no adjustments between Buyer and Seller at Closing for real
estate taxes, rollback taxes, personal property taxes, water and sewer use
charges, and any other charges and assessments constituting a lien on the
Property (collectively “Taxes and Assessments”).


(b)Seller shall pay or be charged with the following costs and expenses in
connection with this transaction:


(i)Fifty percent (50%) of transfer taxes and conveyance fees on the sale and
transfer of the Property;


(ii)Broker’s commission payments (for sales commissions earned), in accordance
with Section 23 of this Agreement;


(iii)Title policy premiums for any endorsements that Seller elects to purchase
to cover title issues in connection with the issuance of Buyer’s title policy,
if any; and


(iv)All fees relating to the granting, executing and recording of the Deed for
the Property and for any costs incurred in connection with the release of
existing debt, if any, including, but not limited to, prepayment penalty fees
and recording fees for documents providing for the release of the Property from
such existing debt.




3

--------------------------------------------------------------------------------





(c)Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction:


(i)One hundred percent (100%) of all title policy premiums, including search
costs and any endorsements issued in connection with such policies other than
endorsements that Seller elects to purchase to cover title issues, if any;


(ii)Fifty percent (50%) of transfer taxes and conveyance fees on the sale and
transfer of the Property;


(iii)All costs and expenses in connection with Buyer’s financing, including
appraisal, points, commitment fees and the like and costs for the filing of all
documents necessary to complete such financing and related documentary stamp tax
and intangibles tax; and


(iv)Buyer shall pay for the cost of its own survey, Phase 1 environmental study
and due diligence investigations.


(d)Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.


(e)Seller and Buyer each shall pay one-half of all reasonable escrow fees
charged by Escrow Agent.


5.Title. At Closing, Seller agrees to convey to Buyer fee simple marketable
title to the Property by special warranty deed, free and clear of all liens,
defects of title, conditions, easements, assessments, restrictions, and
encumbrances except for Permitted Exceptions (as hereinafter defined).


6.Examination of Property. Seller and Buyer hereby agree as follows:


(a)Buyer shall order a title insurance commitment (the “Title Commitment”) for
the Property from Escrow Agent promptly after the date hereof. All matters shown
in the Title Commitment (“Title Matters”) with respect to which Buyer fails to
object prior to the expiration of the Due Diligence Period shall be deemed
“Permitted Exceptions.” However, Permitted Exceptions shall not include any
mechanic’s lien or any monetary lien, or any deeds of trust, mortgage, or other
loan documents secured by the Property (collectively, “Liens”), and Seller shall
be required to cure or remove all Liens (by payment, bond deposit or indemnity
acceptable to Escrow Agent), at Seller’s sole cost and expense, on or before the
date of Closing, anything that may be contained herein to the contrary
notwithstanding. Seller shall have no obligation to cure any Title Matter
objected to, provided Seller notifies Buyer of any objections which Seller
elects not to remove or cure within five (5) business days following receipt of
Buyer’s objections. In the event that Seller refuses to remove or cure any
objections (or is deemed to have refused to remove or cure any objections),
Buyer shall have the right to terminate this Agreement upon written notice to
Seller given within five (5) business days after receipt of Seller’s notice,
upon which termination Buyer shall receive a refund of the Earnest Money and
neither party shall have any further obligation hereunder, except as otherwise
expressly set forth herein. If any matter not revealed in the Title Commitment
is discovered by Buyer or by the Escrow Agent and is added to the Title
Commitment by the Escrow Agent at or prior to Closing, Buyer shall have until
the earlier of (i) ten (10) days after


4

--------------------------------------------------------------------------------





the Buyer’s receipt of the updated, revised Title Commitment showing the new
title exception, together with a legible copy of any such new matter, or (ii)
three (3) business days prior to the date of Closing, to provide Seller with
written notice of its objection to any such new title exception (an
“Objection”). If Seller does not remove or cure such Objection prior to the date
of Closing, Buyer may terminate this Agreement, upon which termination Buyer
shall receive a refund of the Earnest Money and neither party shall have any
further obligation hereunder, except as otherwise expressly set forth herein.


(b)Within five (5) days following the Effective Date, Seller shall provide to
Buyer copies of the following documents and materials pertaining to the Property
to the extent within Seller’s possession or reasonably obtainable by Seller: (i)
a copy of all surveys and site plans for the Property, including, without
limitation, any as-built surveys obtained or delivered to tenants of each
Property in connection with their construction; (ii) a copy of Seller’s title
insurance policies relating to the Property; (iii) copy of Seller’s deed for the
Property; (iv) copies of all licenses, permits and approvals required by any
governmental or quasi-governmental agency, body, department, commission, board,
bureau, instrumentality or office, or otherwise appropriate with respect to the
construction, ownership, operation, leasing, maintenance, or use of the Property
or any part thereof, including, without limitation, all certificates of
occupancy, permits, authorizations and approvals issued by any federal, state,
county, municipal or other government or any governmental or quasi-governmental
agency, department, commission, board, bureau, office or instrumentality,
foreign or domestic, or any of them, having jurisdiction over the Property, and
copies of all certificates issued by the local board of fire underwriters (or
other body exercising similar functions) relating to the Property; (v) copies of
all service contracts, any subsisting and assignable warranties and guaranties
relating to the improvements and fixtures comprising the Property, if any; and
(vi) copies of any soil tests or other environmental tests, audits or reports
related to the Property (collectively, the “Due Diligence Materials”). The Due
Diligence Materials shall include, without limitation, all materials in Seller’s
possession or control, or which are otherwise easily obtainable by Seller,
relating to the environmental condition of the Property. During the term of this
Agreement, Buyer, its agents, contractors and designees (collectively “Buyer’s
Representatives”) shall have the right to enter the Property for the purposes of
inspecting the Property, conducting soil tests, and making surveys, mechanical
and structural engineering studies, inspecting construction, and conducting any
other investigations and inspections as Buyer may reasonably require to assess
the condition and suitability of the Property, provided, however, that Buyer has
no right to review the Property with respect to appraised value thereof or any
Maintenance Items (as hereinafter defined). Buyer shall indemnify and hold
Seller harmless from and against any and all claims or damages to the extent
resulting from the activities of Buyer on the Property, and Buyer shall repair
any and all damage caused, in whole or in part, by Buyer and Buyer’s
Representatives and return the Property to its condition prior to such damage,
which obligation shall survive Closing or any termination of this Agreement.
Seller shall reasonably cooperate with the efforts of Buyer and Buyer’s
Representatives to inspect the Property. Notwithstanding the foregoing, Buyer
shall not have the right to conduct an environmental Phase II examination
without the express prior written consent of Seller. The term “Maintenance
Items,” as used herein, means all items that the tenant is responsible to
maintain under the Lease (i.e., all items, other than the structural elements of
the building comprising a portion of the Property (the “Building”), including,
without limitation, the footings, foundation, structural beams and supports,
floor slabs and load bearing walls.




5

--------------------------------------------------------------------------------





(c)During the time period in which Buyer or Buyer’s Representatives are
accessing the Property, Buyer shall maintain, or shall cause Buyer’s
Representatives to maintain, at no expense to Seller, a policy of comprehensive
general public liability insurance with a combined single limit of not less than
$1,000,000 per occurrence; $2,000,000 aggregate coverage for bodily injury and
property damage, insuring Buyer and Seller, as additional insureds, against any
injuries or damages to persons or property that may result from or are related
to Buyer's or Buyer’s Representative’s entry upon the Property and any
investigations or other activities conducted thereon. Prior to the first entry
on the Property, Buyer shall deliver, or shall cause Buyer’s Representatives to
deliver, certificates of insurance to Seller confirming compliance with the
foregoing insurance requirements. Seller may have a representative present
during any and all examinations, inspections and/or studies on the Property.


(d)Buyer shall have the right to terminate this Agreement for any reason or no
reason at all by giving written notice thereof to Seller and the Escrow Agent
prior to the expiration of the Due Diligence Period, in which event this
Agreement shall become null and void, Buyer shall receive a refund of the
Earnest Money, and all rights, liabilities and obligations of the parties under
this Agreement shall expire, except as otherwise expressly set forth herein.


(e)Seller shall use good faith efforts to obtain estoppel certificates with
respect to reciprocal easement agreements as may be reasonably requested by
Buyer.


7.Risk of Loss/Condemnation. Upon an occurrence of a casualty, condemnation or
taking, Seller shall notify Buyer in writing of same. Until Closing, the risk of
loss or damage to the Property, except as otherwise expressly provided herein,
shall be borne by Seller. In the event all or any portion of the Property is
damaged in any casualty or condemned or taken (or notice of any condemnation or
taking is issued) so that (a) with respect to any casualty, if the cost to
repair such casualty would exceed $100,000, or (b) with respect to any
condemnation, any Improvements or access to the Property, or more than ten
percent (10%) of the Property, is (or will be) condemned or taken, then Buyer
may elect to terminate this Agreement by providing written notice of such
termination to Seller within ten (10) business days after Buyer’s receipt of
notice of such condemnation, taking or damage, upon which termination the
Earnest Money shall be returned to the Buyer and neither party hereto shall have
any further rights, obligations or liabilities under this Agreement, except as
otherwise expressly set forth herein. With respect to any condemnation or taking
(of any notice thereof), if Buyer does not elect to cancel this Agreement as
aforesaid, there shall be no abatement of the Purchase Price and Seller shall
assign to Buyer at the Closing the rights of Seller to the awards, if any, for
the condemnation or taking, and Buyer shall be entitled to receive and keep all
such awards. With respect to a casualty, if Buyer does not elect to terminate
this Agreement or does not have the right to terminate this Agreement as
aforesaid, there shall be no abatement of the Purchase Price and Seller shall
assign to Buyer at the Closing the rights of Seller to the proceeds under
Seller’s insurance policies covering such Property with respect to such damage
or destruction (or pay to Buyer any such proceeds received prior to Closing) and
pay to Buyer the amount of any deductible with respect thereto, and Buyer shall
be entitled to receive and keep any monies received from such insurance
policies.


8.Earnest Money Disbursement. The Earnest Money shall be held by Escrow Agent,
in trust, and disposed of only in accordance with the following provisions:


(a)If the Closing occurs, Escrow Agent shall deliver the Earnest Money to, or
upon the instructions of, Seller and Buyer on the Closing Date to be applied as
part payment of the Purchase Price. If for any reason the Closing does not
occur, Escrow Agent shall deliver the Earnest Money to Seller or Buyer only upon
receipt of a written demand therefor from such


6

--------------------------------------------------------------------------------





party, subject to the following provisions of this clause (a). Subject to the
last sentence of this clause (a), if, for any reason, the Closing does not occur
and either party makes a written demand (the “Demand”) upon Escrow Agent for
payment of the Earnest Money, Escrow Agent shall give written notice to the
other party of the Demand within one (1) business day after receipt of the
Demand. If Escrow Agent does not receive a written objection from the other
party to the proposed payment within five (5) business days after the giving of
such notice by Escrow Agent, Escrow Agent is hereby authorized to make the
payment set forth in the Demand. If Escrow Agent does receive such written
objection within such period, Escrow Agent shall continue to hold such amount
until otherwise directed by written instructions signed by Seller and Buyer or a
final judgment of a court. Notwithstanding the foregoing provisions of this
clause (a), if Buyer delivers a notice to Escrow Agent and Seller prior to the
expiration of the Due Diligence Period stating that Buyer has terminated this
Agreement, then Escrow Agent shall immediately return the Earnest Money to Buyer
without the necessity of delivering any notice to, or receiving any notice from
Seller.


(b)The parties acknowledge that Escrow Agent is acting solely as a stakeholder
at their request and for their convenience, that Escrow Agent shall not be
deemed to be the agent of either of the parties, and that Escrow Agent shall not
be liable to either of the parties for any action or omission on its part taken
or made in good faith, and not in disregard of this Agreement, but shall be
liable for its negligent acts and for any liabilities (including reasonable
attorneys’ fees, expenses and disbursements) incurred by Seller or Buyer
resulting from Escrow Agent’s mistake of law respecting Escrow Agent scope or
nature of its duties. Seller and Buyer shall jointly and severally indemnify and
hold Escrow Agent harmless from and against all liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with the performance of Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by Escrow Agent in bad faith, in disregard of
this Agreement or involving negligence on the part of Escrow Agent. Escrow Agent
has executed this Agreement in the place indicated on the signature page hereof
in order to confirm that Escrow Agent shall hold the Earnest Money in escrow and
shall disburse the Earnest Money pursuant to the provisions of this Section 8
and as otherwise provided herein.
 
9.Default.


(a)Should Buyer violate or fail to fulfill and perform any terms or conditions
of this Agreement, Seller shall notify Buyer thereof in writing ("Seller's
Default Notice"), and should Buyer fail to correct any failure noted on Seller’s
Default Notice within ten (10) days of receipt of the same, then, provided
Seller is not itself in breach hereof, Seller may, as its sole and exclusive
remedy on account thereof, either: (i) waive such default and proceed to Closing
in accordance with the terms and provisions hereof; or (ii) declare this
Agreement to be terminated, and Seller shall be entitled to immediately receive
all of the Earnest Money as liquidated damages as and for Seller’s sole remedy.
Upon such termination, neither Buyer nor Seller shall have any further rights,
obligations or liabilities hereunder, except as otherwise expressly provided
herein. Seller and Buyer agree that (x) actual damages due to Buyer’s default
hereunder would be difficult and inconvenient to ascertain and that such amount
is not a penalty and is fair and reasonable in light of all relevant
circumstances, (y) the amount specified as liquidated damages is not
disproportionate to the damages that would be suffered and the costs that would
be incurred by Seller as a result of having withdrawn the Property from the
market, and (z) Buyer desires to limit its liability under this Agreement to the
amount of the Earnest Money paid in the event Buyer fails to complete Closing.
Seller hereby waives


7

--------------------------------------------------------------------------------





any right to recover the balance of the Purchase Price, or any part thereof, and
the right to pursue any other remedy permitted at law or in equity against
Buyer. Nothing contained herein shall limit or restrict Seller's ability to
pursue any rights or remedies it may have against Buyer with respect to those
obligations that expressly survive the termination of this Agreement as provided
herein. In no event under this Section 9(a) or otherwise shall Buyer be liable
to Seller for any punitive, speculative or consequential damages.


(b)Should Seller violate or fail to fulfill and perform any terms or conditions
of this Agreement, Buyer shall notify Seller thereof in writing ("Buyer's
Default Notice"), and should Seller fail to correct any failure noted on Buyer’s
Default Notice within ten (10) days of receipt of the same, then, so long as
Buyer is not itself in breach hereof, Buyer may, as its sole and exclusive
remedy on account thereof, either: (i) waive any unsatisfied conditions and
proceed to Closing in accordance with the terms and provisions hereof; (ii)
terminate this Agreement by delivering written notice thereof to Seller no later
than Closing, upon which termination the Earnest Money shall be refunded to
Buyer, which return and payment shall operate as liquidated damages, and to
terminate this Agreement and release Seller and Buyer from any and all rights,
obligations and liability hereunder, except those which are specifically stated
herein to survive any termination hereof; or (iii) pursue an action for specific
performance of this Agreement.


10.Closing. The Closing shall consist of the execution and delivery of documents
by Seller and Buyer, as set forth below, and delivery by Buyer to Seller of the
Purchase Price in accordance with the terms of this Agreement. Seller shall
deliver to Escrow Agent for the benefit of Buyer at Closing the following
executed documents:


(a)A Special Warranty Deed in the form attached hereto as Exhibit B (the
“Deed”);
(b)A Bill of Sale for the personal property, if any, in the form attached hereto
as Exhibit C;
(c)An Assignment of Contracts, Permits, Licenses and Warranties in the form of
Exhibit D;
(d)Written documentation of the termination of the Lease, effective at Closing,
in a form reasonable acceptable to Buyer and Seller;
(e)To the extent obtained by Seller, estoppel certificates with respect to
reciprocal easement agreements as may be reasonably requested by Buyer;
(f)A settlement statement setting forth the Purchase Price, all prorations and
other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
(g)All transfer tax statements, declarations and filings as may be necessary or
appropriate for purposes of recordation of the Deed;
(h)A certificate pursuant to Section 1445 of the Internal Revenue Code of 1986,
as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Seller; and
(i)Such other instruments as are reasonably required by Escrow Agent to close
the escrow and consummate the purchase of the Property in accordance with the
terms hereof.


At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, shall deliver the balance
of the Purchase Price to Seller and shall execute and deliver execution
counterparts, as applicable, of the closing documents referenced above. The
Closing shall be held through the mail by delivery of the closing documents to
the Escrow Agent on or prior to the Closing or such


8

--------------------------------------------------------------------------------





other place or manner as the parties hereto may mutually agree.
11.Representations by Seller. For the purpose of inducing Buyer to enter into
this Agreement and to consummate the sale and purchase of the Property in
accordance herewith, Seller makes the following representations and warranties
to Buyer as of the date hereof and as of the Closing Date:


(a)Seller is duly organized (or formed), validly existing and in good standing
under the laws of its state of organization, and to the extent required by law,
the State in which the Property is located. Seller has the power and authority
to execute and deliver this Agreement and all closing documents to be executed
by Seller, and to perform all of Seller’s obligations hereunder and thereunder.
Neither the execution and delivery of this Agreement and all closing documents
to be executed by Seller, nor the performance of the obligations of Seller
hereunder or thereunder will result in the violation of any law or any provision
of the organizational documents of Seller or will conflict with any order or
decree of any court or governmental instrumentality of any nature by which
Seller is bound;


(b)Seller has not received any written notice of any current or pending
litigation, condemnation proceeding or tax appeals affecting Seller or the
Property and Seller does not have any knowledge of any pending litigation,
condemnation proceeding or tax appeals against Seller or the Property; Seller
has not initiated, nor is Seller participating in, any action for a change or
modification in the current subdivision, site plan, zoning or other land use
permits for the Property and Seller has no knowledge that the Property may be
rezoned;


(c)Seller has not entered into any contracts, subcontracts or agreements
affecting the Property which will be binding upon Buyer after the Closing;


(d)Except for violations cured or remedied on or before the date hereof, Seller
has not received any written notice from (or delivered any notice to) (i) any
governmental authority regarding any violation of any law applicable to the
Property and Seller does not have knowledge of any such violations; and (ii) any
third party that the Property or the current use thereof violates any private
covenant, restriction, easement or encumbrance and Seller does not have any
knowledge of any such violation;


(e)Seller has fee simple title to the Property, and as of the Closing, such
title will be free and clear of all liens and encumbrances, except for Permitted
Exceptions. The Property constitutes a single tax parcel for purposes of ad
valorem taxation, and no improvements are situated on such tax parcel, other
than the Improvements;


(f)There are no occupancy rights, leases or tenancies affecting the Property
other than the Lease, which will be terminated on the Closing Date. Neither this
Agreement nor the consummation of the transactions contemplated hereby is
subject to any first right of refusal or other purchase right in favor of any
other person or entity, and apart from this Agreement, Seller has not entered
into any written agreements for the purchase or sale of the Property, or any
interest therein which has not been terminated;


(g)To Seller’s knowledge, except as set forth in the environmental reports
previously delivered by Seller to Buyer, no hazardous substances have been
generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health


9

--------------------------------------------------------------------------------





or safety (collectively, “Environmental Laws”). For purposes of this Subsection
(g), “hazardous substances” shall mean any substance or material which is
defined or deemed to be hazardous or toxic pursuant to any Environmental Laws;
and


(h)As used in this Agreement, the words “Seller's knowledge” or words of similar
import shall be deemed to mean, and shall be limited to, the actual (as
distinguished from implied, imputed or constructive) knowledge of Akomea
Poku-Kankam, without any duty of inquiry or investigation, and shall not be
construed to refer to the knowledge of any other officer, agent or employee of
Seller or any affiliate thereof. To the extent Buyer discovers prior to the
Closing any inaccuracy in a representation and warranty of Seller in this
Agreement and the Closing occurs, such representation and warranty shall be
deemed modified to reflect the inaccuracy discovered by Buyer. Seller’s
representations and warranties set forth in this Agreement shall survive the
Closing for a period of six (6) months and any action brought on Seller’s
representations and warranties shall be commenced within said six (6) month
period or shall be forever barred and waived. In no event shall Buyer be
entitled to make a claim for breach of such representations or warranties and
Seller shall have no liability in connection therewith (i) unless and until the
aggregate amount of all such claims exceeds $5,000.00 or (ii) for any amount in
excess of $1,000,000.00 in the aggregate.


12.Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as of the date hereof and as of the Closing Date as follows:Buyer
is duly formed, validly existing and in good standing under the laws of its
state of incorporation, and on the Closing Date, to the extent required by law,
the State in which the Property is located is authorized to consummate the
transaction set forth herein and fulfill all of its obligations hereunder and
under all closing documents to be executed by Buyer, and has all necessary power
and authority to execute and deliver this Agreement and all closing documents to
be executed by Buyer, and to perform all of Buyer’s obligations hereunder and
thereunder.


(b)This Agreement and all closing documents to be executed by Buyer have been
duly authorized by all requisite corporate or other required action on the part
of Buyer and are the valid and legally binding obligation of Buyer, enforceable
in accordance with their respective terms.


(c)Neither the execution and delivery of this Agreement and all closing
documents to be executed by Buyer, nor the performance of the obligations of
Buyer hereunder or thereunder will result in the violation of any law or any
provision of the organizational documents of Buyer or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Buyer is bound.


The representations and warranties of Buyer shall survive Closing for a period
of one (1) year and any action brought on Buyer’s representations and warranties
shall be commenced within said one (1) year period or shall be forever barred
and waived.
13.Conditions Precedent to Buyer’s Obligations. Buyer’s obligation to pay the
Purchase Price, and to accept title to the Property, shall be subject to the
following conditions precedent on and as of the date of Closing:


(a)Seller shall have delivered to Escrow Agent on the Closing Date all of the
documents to be executed by Seller and delivered to Escrow Agent pursuant to
this Agreement; and




10

--------------------------------------------------------------------------------





(b)the representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing.


In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section 9(b)
of this Agreement.
14.Conditions Precedent to Seller’s Obligations. Seller’s obligation to deliver
title to the Property shall be subject to compliance by Buyer with the following
conditions precedent on and as of the date of Closing:


(a)Buyer shall have delivered to Escrow Agent on the Closing Date all of the
documents to be executed by Buyer and delivered to Escrow Agent pursuant to this
Agreement;


(b)Buyer shall have delivered to Escrow Agent on the Closing Date the remainder
of the Purchase Price, subject to adjustment of such amount pursuant to Section
4 hereof, and all applicable documents to be delivered by Buyer in accordance
with Section 10 above;


(c)the representations and warranties of Buyer contained in this Agreement shall
have been true when made and shall be true in all material respects at and as of
the date of Closing as if such representations and warranties were made at and
as of the Closing, and Buyer shall have performed and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing;
and


(d)within ten (10) days following the Effective Date (the “Seller’s Board
Approval Date”), the Board of Directors of Global Net Lease, Inc. (the “Seller’s
Board”) shall have approved of the final terms and conditions of sale. If the
Seller’s Board fails to approve such final terms and conditions on or before the
Seller’s Board Approval Date, Seller shall notify Buyer thereof in writing, this
Agreement shall be terminated, and neither party shall have any further rights,
obligations or liabilities hereunder, except as otherwise expressly provided
herein, and except that Buyer shall be entitled to a return of the Earnest
Money, provided that Buyer is not otherwise in default hereunder.


15.Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email); (ii) delivered in person; (iii)
deposited in the United States mail, registered or certified, return receipt
requested; or (iv) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Seller and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.


16.Seller Covenants. Seller agrees that it shall:




11

--------------------------------------------------------------------------------





(a)    continue to operate and manage the Property in the same manner in which
Seller has previously operated and managed the Property; and
(b)     subject to Section 7 hereof and subject to reasonable wear and tear and
damage by fire or other casualty, maintain the Property in the same (or better)
condition as exists on the date hereof. Seller shall promptly inform Buyer, in
writing, of any material event adversely affecting the ownership, use, occupancy
or maintenance of the Property, whether insured or not.
17.Performance on Business Days. A "business day" is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day. When calculating
the period of time before which, within which or following which any act is to
be done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-business day, the period in question shall end on the next
succeeding business day.


18.Entire Agreement. This Agreement constitutes the sole and entire agreement
among the parties hereto with respect to the subject matter hereof and no
modification of this Agreement shall be binding unless in writing and signed by
all parties hereto. No prior agreement or understanding pertaining to the
subject matter hereof (including, without limitation, any letter of intent
executed prior to this Agreement) shall be valid or of any force or effect from
and after the date hereof.


19.Severability. If any provision of this Agreement, or the application thereof
to any person or circumstance, shall be invalid or unenforceable, at any time or
to any extent, then the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.


20.No Representations or Warranties/“As-Is” Release.


(a)Buyer hereby acknowledges, understands and agrees that it has an opportunity
to inspect the Property as set forth in Section 6 herein, and except as set
forth in this Agreement, the Property shall be conveyed at Closing to Buyer in
“as-is” condition with no representation or warranties whatsoever.


(b)Buyer acknowledges and agrees that the Property shall be sold, and Buyer
shall accept possession of the Property on the Closing Date, “AS IS - WHERE IS,
WITH ALL FAULTS,” with no right of setoff or reduction in the Purchase Price,
and Buyer shall assume the risk that adverse physical, environmental, economic
or legal conditions may not have been revealed by Buyer's investigations. Except
as expressly set forth in Section 11, neither Seller, its employees,
representatives, agents, counsel, broker, sales agent, nor any partner, member,
officer, director, employee, trustee, shareholder, principal, parent,
subsidiary, affiliate, agent or attorney of Seller, its counsel, broker or sales
agent, nor any other party related in any way to any of the foregoing
(collectively, “Seller's Representatives”) have or shall be deemed to have made
any representations or warranties, express or implied, regarding the Property or
any matters affecting the Property, including, without limitation, the physical
condition of the Property, title to or boundaries of the Property, pest control,
soil conditions, the presence or absence, location or scope of any hazardous
materials in, at, or under the Property, compliance


12

--------------------------------------------------------------------------------





with building, health, safety, land use or zoning Laws, other engineering
characteristics, traffic patterns and all other information pertaining to the
Property. Buyer moreover acknowledges (i) that Buyer is a sophisticated buyer,
knowledgeable and experienced in the financial and business risks attendant to
an investment in real property and capable of evaluating the merits and risks of
entering into this Agreement and purchasing the Property, (ii) that Buyer has
entered into this Agreement in reliance on its own (or its experts')
investigation of the physical, environmental, economic and legal condition of
the Property, and (iii) that Buyer is not relying upon any representation or
warranty concerning the Property made by Seller or Seller’s Representatives
other than as expressly set forth in Section 11. Seller shall not have any
liability of any kind or nature for any subsequently discovered defects in the
Property, whether the defects were latent or patent.


(c)Buyer acknowledges that prior to the Closing, Buyer was afforded the
opportunity for full and complete investigations, examinations and inspections
of the Property. Buyer acknowledges and agrees that (i) all information and
documents in any way relating to the Property furnished to, or otherwise made
available for review by Buyer (the “Property Information”) may have been
prepared by third parties and may not be the work product of Seller and/or
Seller's Representatives; (ii) neither Seller nor any of Seller's
Representatives has made any independent investigation or verification of, or
has any knowledge of, the accuracy or completeness of, the Property Information;
and (iii) Buyer is relying solely on its own investigations, examinations and
inspections of the Property and is not relying in any way on the Property
Information furnished by Seller or any of Seller's Representatives.


(d)Buyer or anyone claiming by, through or under Buyer hereby fully and
irrevocably releases Seller and Seller's Representatives from any and all claims
that it may now have or hereafter acquire against Seller or Seller's
Representatives for any cost, loss, liability, damage, expense, action or cause
of action, whether foreseen or unforeseen, arising from or related to any
structural, engineering or environmental condition at the Property, including
without limitation the presence or absence, location or scope of any hazardous
materials in, at, or under the Property (whether patent, latent or otherwise) as
of the date of Closing. Buyer further acknowledges and agrees that this release
shall be given full force and effect according to each of its expressed terms
and provisions, including but not limited to those relating to unknown and
suspected claims, damages and causes of action.


Applicable Law. This Agreement shall be construed under the laws of the State or
Commonwealth in which the Property is located, without giving effect to any
state's conflict of laws principles.
21. SELLER AND BUYER HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY,
UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY RIGHT EACH MAY HAVE TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER ARISING IN TORT OR CONTRACT)
BROUGHT BY EITHER AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED AND DELIVERED BY A
PARTY IN CONNECTION HEREWITH (INCLUDING ANY ACTION TO RESCIND OR CANCEL THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).


22.Tax-Deferred Exchange. Buyer and Seller respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an “Exchange”) being made by each party pursuant to Section 1031 of
the Internal Revenue Code of 1986, as amended, and the regulations


13

--------------------------------------------------------------------------------





promulgated with respect thereto. In the event that either party (the
“Exchanging Party”) desires to effectuate such an exchange, then the other party
(the “Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party
in order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange. The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney's
fees that may result from Non-Exchanging Party's cooperation with the Exchange.
The Non-Exchanging Party shall not, by reason of the Exchange, (i) have its
rights under this Agreement, including, without limitation, any representations,
warranties and covenants made by the Exchanging Party in this Agreement
(including but not limited to any warranties of title, which, if Seller is the
Exchanging Party, shall remain warranties of Seller), or in any of the closing
documents (including but not limited to any warranties of title, which, if
Seller is the Exchanging Party, shall remain warranties of Seller) contemplated
hereby, adversely affected or diminished in any manner, or (ii) be responsible
for compliance with or deemed to have warranted to the Exchanging Party that the
Exchange complies with Section 1031 of the Code.


23.Broker’s Commissions. Buyer and Seller each hereby represent that, except for
the Broker listed herein, there are no other brokers involved or that have a
right to proceeds in this transaction. Seller shall be responsible for payment
of commissions to the Broker pursuant to a separate written agreement executed
by Seller. Seller and Buyer each hereby agree to indemnify and hold the other
harmless from all loss, cost, damage or expense (including reasonable attorneys'
fees at both trial and appellate levels) incurred by the other as a result of
any claim arising out of the acts of the indemnifying party (or others on its
behalf) for a commission, finder's fee or similar compensation made by any
broker, finder or any party who claims to have dealt with such party (except
that Buyer shall have no obligations hereunder with respect to any claim by
Broker). The representations, warranties and indemnity obligations contained in
this Section 23 shall survive the Closing or the earlier termination of this
Agreement.


24.Assignment. This Agreement may be not assigned by Buyer, and any assignment
or attempted assignment by Buyer shall constitute a default by Buyer hereunder
and shall be null and void, provided, however, Buyer may assign this Agreement
to an affiliate of Buyer who is either controlled by or under common control
with Buyer, without Seller’s consent, provided further that Buyer shall remain
primarily obligated hereunder notwithstanding such assignment. If Buyer desires
to assign this Agreement as aforesaid, then, upon the request of Seller, the
parties shall tear up this Agreement and execute an identical written agreement,
save for the fact that such assignee shall be named the “Buyer” thereon, in lieu
hereof. This Section 24 shall survive the Closing Date and the delivery of the
Deed.


25.Attorneys’ Fees. In any action between Buyer and Seller as a result of
failure to perform or a default under this Agreement, the prevailing party shall
be entitled to recover from the other party, and the other party shall pay to
the prevailing party, the prevailing party’s attorneys’ fees and disbursements
and court costs incurred in such action. This Section 25 shall survive the
Closing Date and the delivery of the Deed.


26.Time of the Essence. Time is of the essence with respect to each of Buyer’s
and Seller’s obligations hereunder.


14

--------------------------------------------------------------------------------







27.Counterparts. This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party. Signatures on this Agreement which are
transmitted by electronically shall be valid for all purposes, however any party
shall deliver an original signature on this Agreement to the other party upon
request.


28.Anti-Terrorism. Neither Buyer or Seller, nor any of their affiliates, are in
violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including: Executive Order No. 13224;
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or may hereafter be, renewed, extended, amended or replaced; the
applicable laws comprising or implementing the Bank Secrecy Act; and the
applicable laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing may from time to time be
amended, renewed, extended, or replaced).


29.
Confidentiality.



(a)Buyer agrees that neither it nor Buyer’s Representatives shall at any time or
in any manner, either directly or indirectly, divulge, disclose or communicate
to any person, entity or association any other knowledge or information acquired
by Buyer or Buyer’s Representatives from Seller or by Buyer’s own inspections
and investigations, other than matters that were in the public domain at the
time of receipt by Buyer, provided that Buyer may disclose such terms of this
Agreement and its reports, studies, documents and other matters generated by it
as Buyer deems necessary or desirable to Buyer’s attorneys, accountants,
financial advisors, investors and lenders, in connection with Buyer’s
investigation of the Property and/or purchase of the Property, provided that the
parties to whom such information is disclosed are informed of the confidential
nature thereof and agree to keep the same confidential in accordance with this
Agreement.


(b)Buyer acknowledges that damages alone may be an inadequate remedy for any
breach by it or Buyer’s Representatives of the terms of this Section 29 and
agrees that, in addition to any other remedies that Seller may have, Seller
shall be entitled to injunctive relief in any court of competent jurisdiction
against any breach of this Section 29.


[SIGNATURES APPEAR ON THE FOLLOWING PAGES]








15

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
SELLER:
ARC KSFTWPA001, LLC
By:Global Net Lease Operating Partnership, L.P., its Sole Member


By:Global Net Lease, Inc.,
its General Partner




By: 
Name: Scott Bowman
Title: Chief Executive Officer and President
Date: ______________________
BUYER:
KULICKE & SOFFA INDUSTRIES, INC.


By: ___________________________
Name: _________________________
Title: _________________________
Date: _________________________





16

--------------------------------------------------------------------------------







JOINDER OF ESCROW AGENT
THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE EARNEST MONEY.
ESCROW AGENT:
FIRST AMERICAN TITLE INSURANCE COMPANY


By:                         
Name:                        
Title:                         
Date:                          














17

--------------------------------------------------------------------------------






EXHIBITS
Exhibit A    -    Legal Description of Real Property
Exhibit B    -    Form of Special Warranty Deed
Exhibit C    -    Form of Bill of Sale
Exhibit D    -    Form of Assignment of Contracts, Permits, Licenses and
Warranties




--------------------------------------------------------------------------------






EXHIBIT A
LEGAL DESCRIPTION OF REAL PROPERTY
purchaseagreementexhibita.jpg [purchaseagreementexhibita.jpg]




A-1

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF SPECIAL WARRANTY DEED
[Subject to Local Counsel Review]
This document prepared by:
(and return to :)
___________________________
___________________________
___________________________
___________________________


Tax Parcel No. ______________________________
SPECIAL WARRANTY DEED
THIS INDENTURE, made on the _____ day of ______________, 2017, by and between
___________________________________, a ___________________________ ("Grantor"),
and ________________________________________, a ______________, whose address is
________________________________ ("Grantee")
W I T N E S S E T H:
THAT Grantor, in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt of which is hereby acknowledged, does by
these presents, sell and convey unto the said Grantee, its successors and
assigns, the lots, tracts or parcels of land lying, being and situated in the
County of ____________, State of _____________, and more fully described on
Exhibit "A" attached hereto and incorporated herein by reference, together with
all buildings, facilities and other improvements, located thereon.
TO HAVE AND TO HOLD the premises aforesaid with all and singular, the rights,
easements, privileges, appurtenances and immunities thereto belonging or in any
wise appertaining unto the said Grantee and unto Grantee's successors and
assigns forever, the said Grantor hereby covenanting that Grantor will warrant
and defend the title to said premises unto the said Grantee and unto Grantee's
successors and assigns, against the lawful claims and demands of all persons
claiming under or through Grantor, but not otherwise.


B-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed the day and
year first above written.
GRANTOR:
______________________________
By:___________________________                 
Name:
Its:


[ACKNOWLEDGMENT]






B-2

--------------------------------------------------------------------------------








EXHIBIT C
FORM OF BILL OF SALE
For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, ______________________________, a ___________________________,
having an address at ____________________________ (“Seller”), hereby bargains,
sells, conveys and transfers to ____________________________ (“Buyer”), a
_______________________________, all of Seller’s right, title and interest in
and to those certain items of personal and intangible property (including any
warranty made by third parties in connection with the same and the right to sue
on any claim for relief under such warranties) (the “Personal Property”) located
at or held in connection with that certain real property located in the State of
__________________________, as more particularly described on Schedule A
attached hereto and made a part hereof.
Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to the merchantability of the
Personal Property or its fitness for any particular purpose; the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto; or
patent infringement or latent defects (provided, however, that Seller does
hereby represent and warrant that it has good and sufficient title to the
Personal Property).
IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of _______, 2017.
SELLER:
_______________________________                        
By: ____________________________            
Name:__________________________            
Title:___________________________


C-1

--------------------------------------------------------------------------------





SCHEDULE A
TO BILL OF SALE
purchaseagreementschedulea.jpg [purchaseagreementschedulea.jpg]


C-2

--------------------------------------------------------------------------------








EXHIBIT D
FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES
THIS ASSIGNMENT, made as of the ___ day of ________, 2017, by _________________,
a __________________________ (“Assignor”), to _____________________________, a
__________________________________________(“Assignee”).
W I T N E S S E T H:
WHEREAS, by Agreement of Purchase and Sale (the “Purchase Agreement”) dated as
of ________, _____, between Assignor and Assignee, Assignee has agreed to
purchase from Assignor as of the date hereof, and Assignor has agreed to sell to
Assignee, that certain property located at ________________________ (the
“Property”); and
WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor’s right, title and interest in contracts, permits, trademarks, licenses
and warranties held by Assignor in connection with the Property (collectively,
the “Contracts”).
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts. Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.
By executing this assignment, Assignee hereby accepts the assignment of and
assumes Assignor’s obligations and liabilities set forth in the Contracts from
and after the date hereof. This Assignment shall be governed by the laws of the
State of _____________, applicable to agreements made and to be performed
entirely within said State.
IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.
ASSIGNOR:                            ASSIGNEE:
___________________________________            _____________________________________


By: ________________________________          By:
________________________________        
Name:______________________________          Name:______________________________
Title:_______________________________          Title:
_______________________________        


D-1